Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 – 14 are allowable.
	USP 20130052703 describes concentrating a calcium lactate solution at 40ºC up to about 15% by passing water through an RO membranes (permeate) while retaining the Ca-lactate as retentate (step 140) [0032].  Subsequently, the temperature of the retentate is reduced to about 20ºC causing about 10% of the solution to precipitate as Ca-lactate [0033] which is removed by filtration.  The heat/cool process is repeated to recover 91% of the Ca-lactate and no Ca-lactate in the permeate stream.  Accordingly, the heat load on downstream thermal processing of the Ca-lactate stream processes is reduced.
	USP 8349597 teaches that lactic acid in a 2 < pH < 4 solution of lactic acid  passes through a nanofiltration membrane1 with permeate (col 4 lines 62+). One may infer that at alkaline pH, the species is in lactate ion form and retained in the retentate by the nanofilter. 
	USP 20170073250 to MacCallum teaches that RO membranes are unable to reject urea because it is a small uncharged molecule [0007].  Similarly, see USP 20140061127 to Cabrera describing urea as “poorly rejected” by RO membranes [0011].  Similarly, USP 20130105389 to Arai describing removal of urea due to small size and low iconicity by RO membranes as “difficult” [0068].
sic, Desal-3?], “Dasal-5”, HR-95, NF-45 (cutoff of 200 daltons per USP 20030044735 at [0137]), NTR-7450 (cutoff of 600 – 800 daltons per USP 20170275663 at [0067] or 500-1000 per USP 20050211239 to Koivikko [0108])  [col 3 lines 1-11].   
	USP 2071368 to Weisburg describes a pH-dependent process ppH process for obtaining calcium lactate from whey.
	Vourch motivates a person of ordinary skill in the art to treat dairy wastewater to standards approaching that of potable water for the purpose of recycling to upstream steps of a dairy fluid processing method.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Although the claim-recited steps of providing …, adjusting …, subjecting …etc. are no longer identified by alpha character identifiers, e.g., a, b, c., etc., the examiner for convenience will refer to certain steps by these now-deleted alpha references.
Claim 15 refers to “the reverse osmosis steps” being reversed.  It is unclear whether only claim 1 step c and claim 1 step f are reversed insofar as they are the only steps that expressly recite “reverse osmosis,” or whether steps b and c are to be taken as one set of RO steps and whether steps e and f are to be treated as another set of RO steps, and these sets reversed.  In either case, it is unclear if step c’s reference to 

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Claim 15 is not limited by each limitation of claim 1 as written even though it contains a specific reference to claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

/CHESTER T BARRY/           Primary Examiner, Art Unit 1779                                                                                                                                                                                             	571-272-1152
 




    
        
            
        
            
        
            
    

    
        1 Defined as a membrane passing monovalent ions but retaining divalent ions (Col 4 line 46+).